                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself and those
 similarly situated,

                                 Plaintiff,
 v.
                                                         Case No.: 2:19-cv-2147-JWL-JPO
 CREDIT LAW CENTER, LLC a/k/a
 THOMAS ANDREW ADDLEMAN L.L.C.,                          JURY TRIAL DEMAND
 d/b/a CREDIT LAW CENTER, et al.

                                 Defendants.


MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION
        OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        Plaintiff submits that an additional 35 days is excessive in this case, where the three claims

arising under the Credit Repair Organization Act, 15 U.S.C. § 1679, et seq. are very straightforward in

that the only issue is whether Defendants received payment before performance as well as if they

complied with CROA’s disclosures’ requirements.

        Plaintiff has attempted to accommodate Defendants’ schedule, but has simply requested that

accommodation be mutual in order to position the case to move forward.

        On March 4, 2019, Plaintiff’s counsel conferred with Chris Meier, a Florida attorney who

stated that he represented Defendants. Mr. Meier shared Defendants’ position regarding Plaintiff’s

claims, and requested consent for a 30-day extension to respond to Plaintiff’s complaint. Plaintiff

agreed to the extension, conditioned upon Defendants’ agreement to hold the Parties’ Civil Rule 26f

conference in the near future, to avoid unnecessary delay of this case.

        On March 10, 2019, a different attorney from a different law firm contacted Plaintiff’s counsel

requesting Plaintiff’s consent to a 35-day extension. Plaintiff’s counsel reiterated their willingness to

the extension conditioned upon Defendants’ agreement to hold the Civil Rule 26f meeting in the near




74006                                              1
future. Defendants’ were unwilling to do so. Accordingly, Plaintiff offered to compromise and agree

to a two-week extension.

        For these reasons, recognizing the Court may exercise its sound discretion to extend

Defendants’ deadline under Civil Rule 6(b), Plaintiff submits that Defendants have not met their good

cause requirement to necessitate an additional 35 days to respond to this straight-forward CROA

Complaint, and that Defendants’ request is excessive. Defendants’ motion should be denied or

otherwise Defendants should be ordered to respond in a more reasonable period of time. In the

alternative, Defendants should be ordered to schedule the Rule 26f conference in the near future.



                                              Respectfully Submitted,


                                              By: /s/ Michael H. Rapp
                                              Michael H. Rapp                #25702
                                              A.J. Stecklein                 #16330
                                              Matthew S. Robertson           #27254
                                              Stecklein & Rapp Chartered
                                              748 Ann Ave
                                              Kansas City, KS 66101
                                              Telephone:      (913) 371-0727
                                              Facsimile:      (913) 371-0727
                                              Email: mr@kcconsumerlawyer.com
                                                      aj@kcconsumerlawyer.com
                                                      msr@kcconsumerlawyer.com

                                              Keith J. Keogh (pro hac vice)
                                              Amy L. Wells (pro hac vice)
                                              Keogh Law, Ltd.
                                              55 West Monroe Street
                                              Suite 3390
                                              Chicago, Illinois 60603
                                              (312) 726-1092
                                              Email: keith@keoghlaw.com
                                                      awells@keoghlaw.com

                                              Attorneys for Plaintiff




74006                                            2
                                  CERTIFICATE OF SERVICE

       I certify that on April 12, 2019, I caused a this Motion to be filed with the Clerk of the Court
using CM/ECF, which caused all counsel and parties to be served via email.

                                                       s/ Michael H. Rapp




74006                                             3
